

117 S835 IS: Connecting Communities Post Disasters Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 835IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mrs. Blackburn introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide that the Federal Communications Commission and communications service providers regulated by the Commission under the Communications Act of 1934 shall not be subject to certain provisions of the National Environmental Policy Act of 1969 and the National Historic Preservation Act with respect to the construction, rebuilding, or hardening of communications facilities following a major disaster or an emergency declared by the President, and for other purposes.1.Short titleThis Act may be cited as the Connecting Communities Post Disasters Act of 2021.2.Application of NEPA and NHPA to covered communications projects(a)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Communications Commission.(2)Communications facilityThe term communications facility includes—(A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications services; and(C)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location; and(iii)is added to a tower, building, or other structure.(3)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.(4)Covered projectThe term covered project means a project that—(A)is to be carried out within an area for which the President has declared a major disaster or an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(B)is to be carried out not later than 5 years after the date on which the President made the declaration; and(C)(i)replaces a communications facility damaged by the disaster or emergency; or(ii)makes improvements to a communications facility—(I)that could reasonably be considered as necessary for recovery from the disaster or emergency; or(II)to prevent or mitigate damage to the communications facility from a future disaster or emergency.(b)NEPA considerationsThe Commission shall treat a covered project as a class of action categorically excluded from any requirement to prepare an environmental assessment or environmental impact statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) in accordance with section 1501.4 of title 40, Code of Federal Regulations (or a successor regulation).(c)National historic preservation considerationsSection 306108 of title 54, United States Code, shall not apply with respect to a covered project—(1)for which the Commission is required to issue a permit; or(2)that is otherwise subject to the jurisdiction of the Commission.